FILED
                               2015 IL App (4th) 130575                           July 7, 2015
                                                                                 Carla Bender
                                     NO. 4-13-0575                           4th District Appellate
                                                                                   Court, IL
                             IN THE APPELLATE COURT

                                     OF ILLINOIS

                                  FOURTH DISTRICT


THE PEOPLE OF THE STATE OF ILLINOIS,                    )     Appeal from
        Plaintiff-Appellee,                             )     Circuit Court of
        v.                                              )     McLean County
THOMAS M. BARTHOLOMEW,                                  )     No. 12CF1022
        Defendant-Appellant.                            )
                                                        )     Honorable
                                                        )     John C. Costigan,
                                                        )     Judge Presiding.


               JUSTICE HARRIS delivered the judgment of the court, with opinion.
               Presiding Justice Pope and Justice Holder White concurred in the judgment and
opinion.

                                           OPINION
¶1             In April 2013, a jury convicted defendant, Thomas M. Bartholomew, of two

counts of aggravated battery, both Class 2 felonies (720 ILCS 5/12-3.05(d)(4), (h) (West Supp.

2011)) and one count of battery, a Class A misdemeanor (720 ILCS 5/12-3(a)(1), (b) (West

2010)). In June 2013, the trial court sentenced defendant to 13 years in prison.

¶2             On appeal, defendant asserts the trial court failed to substantially comply with

Illinois Supreme Court Rule 401(a) (eff. July 1, 1984) prior to allowing him to proceed pro se.

We reverse and remand for a new trial.

¶3                                    I. BACKGROUND

¶4             On September 28, 2012, the State charged defendant by information with two

counts of aggravated battery, both Class 2 felonies (720 ILCS 5/12-3.05(d)(4), (h) (West Supp.
2011)). The State alleged that on September 27, 2012, defendant knowingly (1) caused great

bodily harm to a peace officer engaged in the execution of his official duties when he punched

him in the mouth (count I); and (2) made contact of an insulting or provoking nature to the same

peace officer when he punched him in the chest (count II). On April 8, 2013, the State charged

defendant by information with battery, a Class A misdemeanor (720 ILCS 5/12-3(a)(1), (b)

(West 2010)), based on the September 27, 2012, incident. The State alleged defendant

knowingly and without legal justification caused bodily harm to the victim when he punched him

in the face with his fist.

¶5              On April 8, 2013, defendant's jury trial commenced with defendant represented by

an assistant public defender. The State presented its evidence—the details of which are not

important to this appeal—and rested its case. Defendant, outside the presence of the jury, then

requested to proceed pro se for the remainder of the trial. In considering defendant's oral motion

to proceed pro se, the trial court informed defendant that it first had to determine whether he had

"the requisite capacity to make a knowing and intelligent waiver of [his] right of counsel, not

whether [he] can conduct [his] defense or not." The court then asked defendant a series of

questions regarding his age, education level, mental health, and his prior involvement with legal

proceedings. Next, the court informed defendant that he would be held to the same standard as

an attorney—who has substantial experience and training in trial procedure—in presenting

evidence, and that by representing himself, he may fail to make appropriate objections, and

therefore, allow into evidence that which may not otherwise be admissible. The court further

admonished defendant he could not later claim ineffective assistance of counsel from that point

forward in the trial. Defendant stated he understood the court's admonishments and that his

decision to proceed pro se would result in the discharge of his assistant public defender.

                                           -2-
Thereafter, the court found that defendant understood the admonishments, discharged the

assistant public defender, and allowed him to proceed pro se.

¶6             After defendant presented evidence—the details of which are not important to this

appeal—the jury returned guilty verdicts on all counts. Following a sentencing hearing, the trial

court sentenced defendant—who, due to his prior record was subject to mandatory Class X

sentencing—to 13 years in prison on count I. Counts II and III were merged into count I.

¶7             This appeal followed.

¶8                                     II. ANALYSIS

¶9             On appeal, defendant asserts the trial court failed to substantially comply with

Illinois Supreme Court Rule 401(a) (eff. July 1, 1984) prior to allowing him to proceed pro se.

The State concedes the court did not substantially comply with Rule 401(a) and that defendant's

conviction and sentence should be reversed. We agree.

¶ 10           Rule 401(a) provides as follows:

               "Any waiver of counsel shall be in open court. The court shall not

               permit a waiver of counsel by a person accused of an offense

               punishable by imprisonment without first, by addressing the

               defendant personally in open court, informing him of and

               determining that he understands the following:

                      (1) the nature of the charge;

                      (2) the minimum and maximum sentence prescribed

                      by law, including, when applicable, the penalty to

                      which the defendant may be subjected because of

                      prior convictions or consecutive sentences; and

                                           -3-
                         (3) that he has a right to counsel and, if he is

                         indigent, to have counsel appointed for him by the

                         court." Id.

In People v. Campbell, 224 Ill. 2d 80, 84, 862 N.E.2d 933, 936 (2006), our supreme court stated,

"[t]he purpose of this rule is 'to ensure that a waiver of counsel is knowingly and intelligently

made.' " (quoting People v. Haynes, 174 Ill. 2d 204, 241, 673 N.E.2d 318, 335 (1996)). Thus,

Rule 401(a) admonishments "must be provided when the court learns the defendant has chosen

to waive counsel so the defendant can consider the ramifications of his decision." People v.

Stoops, 313 Ill. App. 3d 269, 275, 728 N.E.2d 1241, 1245 (2000). Prior admonishments, if any,

are not sufficient. Id. "Accordingly, substantial compliance with Rule 401(a) is required for an

effective waiver of counsel." Campbell, 224 Ill. 2d at 84, 862 N.E.2d at 936.

¶ 11           In this case, the trial court did not address any of the three elements required by

Rule 401(a) prior to allowing defendant to proceed pro se during the defense portion of his trial.

Accordingly, defendant's waiver of counsel was ineffective and his conviction and sentence must

be reversed. See id. at 85, 862 N.E.2d at 936 (a conviction following an ineffective waiver of

counsel cannot stand).

¶ 12                                     II. CONCLUSION

¶ 13           For the reasons stated, we reverse the defendant's conviction and sentence and

remand for a new trial.

¶ 14           Reversed; cause remanded.




                                              -4-